UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                  )
R-LOTUS: Justice,                 )
                                  )
          Plaintiff,              )
                                  )
     v.                           )              Case No. 14-cv-1631
                                  )
UNITED STATES OF AMERICA, et al., )
                                  )
          Defendants.             )
                                  )

                  MEMORANDUM OPINION DISMISSING CASE

       Plaintiff R-Lotus: Justice (“Plaintiff”), a resident of Ohio, has filed a document

entitled “Writ of Prohibition and Demand for Quash of Warrants” (ECF No. 1) in which

she seeks relief “for the torts and trespasses put upon [her]” in connection with traffic

and criminal charges and proceedings against her in Ohio state court in 2012 and 2014,

and her detention related to those charges (“Ohio Proceedings”). (Id. at 4-7.) She

names as defendants the United States, the State of Ohio, the Franklin County Ohio

Municipal Court, the Franklin County Court of Common Pleas, the Supreme Court of

the State of Ohio, the United States District Court for the Southern District of Ohio

Eastern Division, the City of Columbus, Ohio, the Franklin County Ohio Sheriff’s

Office, and the Columbus, Ohio Division of Police. Plaintiff asks this Court, among

other things, to prohibit Defendants from asserting jurisdiction over her in the Ohio

Proceedings and to quash criminal warrants that the Franklin County, Ohio Municipal

Court has issued against her. (Id.)

       It is unclear why Plaintiff names the United States as a defendant in this matter

because she pleads no facts showing any federal officer involvement in the Ohio
Proceedings. Nevertheless, to the extent that Plaintiff seeks to assert any tort claim

against the United States (see id. at 4), such a claim would fall under the Federal Tort

Claims Act, 28 U.S.C. § 1346(b)(1). A special venue provision, 28 U.S.C. § 1402,

applies to FTCA actions, which mandates that a plaintiff bring an FTCA claim in “the

judicial district where the plaintiff resides or wherein the act or omission complained of

occurred.” 28 U.S.C. § 1402. Plaintiff resides in Ohio and all the underlying events

occurred in Ohio, and therefore the District of Columbia is not the proper venue for

litigating any tort claim against the United States.

       With respect to the claims that Plaintiff asserts against other Defendants, the

Court can discern no connection to the District of Columbia, in that all of these

Defendants are located in Ohio and all of the underlying events took place in Ohio.

Venue in this district is therefore improper for litigating any claims against these

Defendants. See 28 U.S.C. § 1391(b). This Court has considered transferring this

action to the district where Plaintiff currently resides and where the underlying events

took place—the Southern District of Ohio, Eastern Division—but notes that Plaintiff

has named the United States District Court in that district as a defendant in this action

(even though no specific allegations have been made regarding the conduct of officials

of that court in relation to Plaintiff’s criminal and traffic cases, nor could any such

claims likely be sustained given the principles of absolute judicial immunity).

Nevertheless, given that venue is improper in this Court and that it would be imprudent

to transfer this matter to a district court that is also named as a defendant in this action,

this Court will DISMISS the action without prejudice.




                                              2
     A separate Order accompanies this Memorandum Opinion.



Date: November 7, 2014             Ketanji Brown Jackson
                                   KETANJI BROWN JACKSON
                                   United States District Judge




                                      3